FOR: SKILLSOFT PLC COMPANY CONTACT: Tom McDonald Chief Financial Officer (603) 324-3000, x4232 INVESTOR CONTACT: Geoff Grande FD (617) 747-1721 SKILLSOFT REPORTS THIRD QUARTER FISCAL 2 RAISES FULL YEAR FISCAL 2 · THIRD QUARTER REVENUE OF $80.4 MILLION AND NET INCOME OF $19.6 MILLION · THIRD QUARTER DILUTED EPS OF $0.20 · THIRD QUARTER ADJUSTED EBITDA OF $32.1 MILLION · REDUCED DEBT BY $10.2 MILLION IN THE THIRD QUARTER AND REPURCHASED 1.1 MILLION SHARES FOR $9.9 MILLION · CASH, RESTRICTED CASH AND INVESTMENTS OF $66.2 MILLION NASHUA, NH, November 19, 2009 - SkillSoft PLC (NASDAQ: SKIL), a leading Software as a Service (SaaS) provider of on-demand e-learning and performance support solutions for global enterprises, government, education and small to medium-sized businesses, today announced financial results for its third quarter of fiscal 2010. FISCAL 2 The Company reported total revenue of $80.4 million for its third quarter ended October 31, 2009 of its fiscal year ending January 31, 2010 (fiscal 2010), which represented a 3% decrease from the $83.1 million reported in its third quarter of the fiscal year ended January 31, 2009 (fiscal 2009).Revenue for the third quarter of fiscal 2010 was negatively impacted by approximately $0.6 million due to the differences in foreign exchange rates in effect during the third quarter as compared to the foreign exchange rates during the third quarter of fiscal 2009.The Company’s deferred revenue balance at October 31, 2009 was approximately $140.4 million as compared to approximately $142.6 million at October 31, 2008.The 2% decrease in deferred revenue reflects a decline in order intake and billings which was offset by approximately $3.1 million from the positive impact of differences between foreign exchange rates at October 31, 2009 and foreign exchanges rates at October 31, 2008. On a US generally accepted accounting principles (US GAAP) basis, the Company’s net income was $19.6 million, or $0.21 per basic share and $0.20 per diluted share, for the third quarter of fiscal 2010 as compared to net income of $12.0 million, or $0.12 per basic share and $0.11 per diluted share, for the third quarter of fiscal 2009. “We are pleased that our fiscal 2010 third quarter results exceeded the revenue and EPS range we targeted in August 2009 despite the cautious customer environment in which we continue to operate,” said Chuck Moran, President and Chief Executive Officer.“We are investing a portion of our incremental adjusted EBITDA (resulting from performance in excess of our projections) in additional international content research and development in the second half of fiscal 2010 to increase our international value proposition and future revenue growth outlook.We are also currently developing our fiscal 2011 operating plans and are considering continued additional investment from our incremental adjusted EBITDA in fiscal 2010 to support future international revenue growth opportunities.” Gross margin increased to 91% for the Company’s fiscal 2010 third quarter as compared to 87% for the fiscal 2009 third quarter.The increase in gross margin for the fiscal 2010 third quarter includes a reduction in the amortization of intangible assets related to acquired technology and capitalized software development costs of 2% of revenue, or $1.7 million.Gross margin was further improved due to cost reductions related to personnel, hosting services and consulting expenses as well as a shift in product mix away from royalty-bearing products. Research and development expenses increased to $12.5 million in the fiscal 2010 third quarter from $12.1 million in the fiscal 2009 third quarter.This increase was primarily due to incremental international content development expenses to support future revenue growth opportunities, partially offset by reductions in compensation and benefits related to certain cost savings initiatives. Research and development expenses were 16% of revenue for the fiscal 2010 third quarter as compared to 15% for the fiscal 2009 third quarter. Sales and marketing expenses decreased to $23.3 million in the fiscal 2010 third quarter from $26.4 million in the fiscal 2009 third quarter.This decrease was primarily due to a reduction in net sales compensation and sales incentive expenses, as well as decreased marketing expenses and a lower number of non-field sales personnel.Sales and marketing expenses were 29% of revenue for the fiscal 2010 third quarter as compared to 32% for the fiscal 2009 third quarter. General and administrative expenses decreased to $7.9 million for the fiscal 2010 third quarter from $9.1 million in the fiscal 2009 third quarter.This decrease was primarily due to reductions in professional fees related to the Company’s business realignment strategy, which was substantially completed in fiscal 2009, and reductions in personnel and outside contractor expenses.General and administrative expenses were 10% of revenue for the fiscal 2010 third quarter as compared to 11% for the fiscal 2009 third quarter. The Company’s interest expense decreased to $1.6 million for the fiscal 2010 third quarter as compared to $3.4 million for the fiscal 2009 third quarter.This decrease was primarily due to principal payments made to reduce the Company’s outstanding debt. The Company’s effective tax rate from continuing operations was 24.3% for the nine month period ended October 31, 2009 and consisted of a cash tax provision of approximately $5.9 million (8.0%) and a non-cash tax provision of approximately $11.9 million (16.3%).This compares to a 38.5% effective tax rate for the nine month period ended October 31, 2008, which consisted of a cash tax provision of approximately $3.1 million (6.3%) and a non-cash tax provision of approximately $15.7 million (32.2%).The decrease in the current year effective tax rate is primarily due to the geographic distribution of worldwide earnings as a result of the business re-alignment that took effect at the beginning of fiscal 2010. Adjusted EBITDA (an important leverage covenant included in the Company’s credit facility) for the fiscal 2010 third quarter was $32.1 million as compared to $28.8 million for the fiscal 2009 third quarter.Adjusted EBITDA for the fiscal 2010 third quarter is calculated by taking net income ($19.6 million) and adding back depreciation and amortization ($0.8 million), amortization of intangible assets and capitalized software development costs ($2.2 million), stock-based compensation ($1.4 million), interest expense ($1.6 million), provision for income taxes ($6.3 million), and other expense net of interest income ($0.2 million).At October 31, 2009, SkillSoft’s trailing 12 month debt to adjusted EBITDA ratio was approximately 0.7. SkillSoft had approximately $66.2 million in cash, cash equivalents, short-term investments and restricted cash as of October 31, 2009 as compared to $42.7 million as of January 31, 2009.This increase is primarily due to cash provided by operations of $87.8 million and proceeds received of $3.5 million from the exercise of share options under the Company’s various share option programs and from share purchases made under the Company’s 2004 employee share purchase plan during the first nine months of fiscal 2010.The increase was partially offset by principal payments made of $38.8 million against long term debt, payments of $29.8 million to repurchase shares and $1.7 million for property and equipment purchases. In order to adequately assess the Company’s collection efforts, taking into account the seasonality of the Company’s business, the Company believes that it is most useful to compare current period days sales outstanding (DSOs) to the prior year period.Given the quarterly seasonality of bookings, the deferral from revenue of subscription billings may increase or decrease the DSOs on sequential quarterly comparisons. SkillSoft’s DSOs were in the targeted range for the fiscal 2010 third quarter.On a net basis, which considers only receivable balances for which revenue has been recorded; DSOs were 6 days in the fiscal 2010 third quarter as compared to 10 days in the year ago period and 4 days in the second quarter of fiscal 2010.On a gross basis, which considers all items billed as receivables, DSOs were 78 days in the fiscal 2010 third quarter as compared to 80 days in the year ago quarter and 71 days in the second quarter of fiscal 2010.The decrease in gross and net basis DSOs is due to improvements in customer collection efforts. The increase in gross and net basis DSOs in the third quarter as compared to the second quarter of fiscal 2010 is primarily attributed to the mix of billing arrangements with extended payment terms. FISCAL 2 As a result of reported revenues for the fiscal 2010 third quarter, the Company now anticipates annual revenues to be in the range of $312.0 million to $314.0 million as compared to the annual revenue range of $307.0 million to $310.0 million set forth in its press release issued on August 20, 2009.Additionally, the Company now expects sales and marketing expenses for fiscal 2010 to be in the range of $97.0 million to $99.0 million and general and administrative expenses to be in the range of $33.5 million to $34.5 million as compared to the range of $105.0 million to $110.0 million and $31.5 million to $32.5 million, respectively, set forth in its press release issued on March 16, 2009.Research and development expenses are now expected to be in the range of $44.0 million to $45.0 million as compared to the range of $40.5 million to $42.5 million set forth in its press release on August 20, 2009.The Company anticipates that its provision for income taxes will be approximately 23% to 25% of pre-tax net income as set forth in its press release issued on August 20, 2009.The non-cash tax provision is expected to be approximately 14% to 16% of pre-tax net income as compared to 13% to 15% of pre-tax net income as set forth in its press release issued on August 20, 2009.The revised non-cash tax provision outlook is due to a shift in the expected geographic distribution of worldwide earnings in the forecast as well as the revised annual pre-tax income guidance.The Company now anticipates its adjusted net income for fiscal 2010 will be in the range of $67.0 million and $70.0 million, or $0.68 to $0.71 per diluted share, as compared to the range of $58.0 million to $61.0 million, or $0.59 to $0.62 per basic and diluted share, set forth in its press release issued August 20, 2009.Adjusted net income represents GAAP net income, excluding foreign exchange gains or losses. For the fourth quarter of fiscal 2010 ending January 31, 2010, the Company currently anticipates revenue to be in the range of $76.2 to $78.2 million.The Company also currently anticipates adjusted net income for the fiscal 2010 fourth quarter to be between $11.5 million and $14.5 million, or $0.12 to $0.15 per diluted share. As a result of reported adjusted EBITDA for the nine months of fiscal 2010 ending October 31, 2009, the Company now anticipates the adjusted EBITDA for fiscal 2010 to be in the range of $115.0 million to $119.0 million as compared to the range of $105.0 million to $110.0 million set forth in its press release issued on August 20, 2009.The adjusted EBITDA range for fiscal 2010 is calculated by taking expected net income ($67.0 - $70.0 million) and adding back depreciation and amortization ($4.5 – $5.5 million), amortization of intangible assets and capitalized software development costs ($8.0 – $8.5 million), stock-based compensation ($6.0 - $7.0 million), interest expense ($7.1 – $7.6 million), provision for income taxes ($21.0 - $22.0 million), and other expense net of interest income ($1.4 million). The earnings outlook for fiscal 2010 and the fourth quarter of fiscal 2010 does not take into account the potential positive or negative impact from changes in foreign exchange rates after October 31, 2009, the potential negative impact of the resolution of litigation matters, potential restructuring charges or the potential impact of any future acquisitions or divestitures, including potential non-recurring acquisition related expenses and the amortization of any purchased intangibles and deferred compensation charges resulting from a future acquisition transaction.The outlook also does not take into account the effect of a public offering or other financing arrangement, SkillSoft’s share buyback program or debt restructuring that could impact interest income/expenses and/or outstanding shares and thereby the Company’s EPS outlook. Supplemental financial information will be available on SkillSoft’s web site www.skillsoft.com at the time of the earnings call. Conference Call In conjunction with the release, management will conduct a conference call on Thursday, November 19, 2009 at 5:00 p.m. EST to discuss the Company’s fiscal 2010 third quarter financial and operating results and financial outlook.Chuck Moran, President and Chief Executive Officer, and Tom McDonald, Chief Financial Officer, will host the call. To participate in the conference call, interested parties can dial 800-322-9079 or 973-582-2717 for international callers and use the following passcode: 41988112. The live conference call will be available via the Internet by accessing the SkillSoft Web site at www.skillsoft.com.
